                        Case 2:16-cv-00031-SPL-DMF Document 229 Filed 10/18/18 Page 1 of 2



                    1 Kevin C. Nicholas, State Bar No. 015940
                        Kevin.Nicholas@lewisbrisbois.com
                    2 Michael B. Smith, State Bar No. 014052
                        Michael.Smith@lewisbrisbois.com
                    3 Bruce C. Smith, State Bar No. 011721
                        Bruce.Smith@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        2929 North Central Avenue, Suite 1700
                    5 Phoenix, Arizona 85012-2761
                        Telephone: 602.385.1040
                    6 Facsimile: 602.385.1051
                        Attorneys for Defendants Correctional Healthcare Companies, Inc.
                    7 Physicians Network Association, Inc.,
                        Arshad Tariq, Tiffany Thompson and Toan Lai
                    8
                                                         UNITED STATES DISTRICT COURT
                    9
                                                             DISTRICT OF ARIZONA
                   10
                        Keith and Tammy Early, a married couple,            No. 2:16-cv-00031-SPL
                   11 individually and as to Keith Early as
                        Personal Representative and on behalf of
                   12 the estate of their deceased son Neil                 NOTICE OF DEPOSITION OF
                      Raymond Early, Lauren Maggi on behalf                 STEVEN BOSS, EMT
                   13 of and as Conservator of MME, a minor
                      child,
                   14
                                           Plaintiffs,
                   15
                                  vs.
                   16
                        The State of Arizona, a governmental
                   17 entity; et al.,

                   18                      Defendants.
                   19

                   20
                                 YOU ARE HEREBY NOTIFIED that, pursuant to Rules 26 and 30, Federal Rules
                   21
                        of Civil Procedure, the deposition will be taken upon oral examination of the person whose
                   22
                        name and address is stated below, at the time and place stated below, before an officer
                   23
                        authorized by law to administer oaths.
                   24

                   25 PERSON TO BE EXAMINED:                          Steven Boss, EMT

                   26 DATE AND TIME OF DEPOSITION: Thursday, October 25, 2018
                                                                      5:00 p.m. (CST)
                   27
                                                                      3:00 p.m. (AZ Time)
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4831-4968-6649.1
ATTORNEYS AT LAW
                        Case 2:16-cv-00031-SPL-DMF Document 229 Filed 10/18/18 Page 2 of 2



                    1 PLACE OF DEPOSITION:                            Hilton Hotel & Resorts
                                                                      2055 Summer Lee Drive
                    2
                                                                      Rockwall, Texas 75032
                    3                                                 214-771-3700

                    4              RESPECTFULLY SUBMITTED this 18th day of October, 2018.
                    5                                               LEWIS BRISBOIS BISGAARD & SMITH, LLP
                    6
                                                                      By Michael B. Smith
                    7                                                   Kevin C. Nicholas
                                                                        Michael B. Smith
                    8                                                   Attorneys for Defendants Correctional
                                                                        Healthcare Companies, Inc., Physicians
                    9                                                   Network Association, Inc., Tariq, Thompson
                                                                        and Lai
                   10
                                                         CERTIFICATE OF SERVICE
                   11

                   12
                                   I hereby certify that on the 18th day of October, 2018, I electronically transmitted

                   13
                        the foregoing document to the Clerk’s office using the Court’s CM/ECF System and

                   14
                        thereby served all counsel of record in this matter.

                   15
                        /s/ Kathleen Biondolillo
                   16   32951-24


                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4831-4968-6649.1                                  2
